Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 06/30/2022.
Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments filed, with respect to the amendment of Claims 12-18 and the restriction requirement, have been fully considered and are persuasive.  Therefore, Claims 1-21 are under examination and no election of the species is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-13, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal et al. (US Patent 11,170,762 B2).
Regarding Claims 1 and 10, Aggarwal teaches a computer-implemented method (see Fig.2A, Fig.3 and Col.6, 20-21), comprising:
receiving input of a query from a client terminal (see Fig.2A (116), Fig.3 (310) and Col.8, Line 31-45);
performing natural language interpretation of the query using a grammar (see Fig.2A (117), Fig.3 (320) and Col.9, Line 6-10);
outputting a response to the query after performing the natural language interpretation (see Fig.2A (118a,121,133) and Col.10, Line 21-41);
and sending the grammar to the client terminal (see Fig.2A (124,126), Fig.3 (350) and Col.12, Line 9-14).
Regarding Claim 2, Aggarwal further teaches determining, before sending the grammar to the client terminal, that the client does not store the grammar (see Fig.2A (117,123,124) and Col.10, Line 42 – Col.11, Line 9, user device requiring grammar update),
wherein sending the grammar to the client terminal is conditioned upon the client terminal not storing the grammar (see Fig.2A (117,123,124) and Col.10, Line 42 – Col.11, Line 9, user device requiring grammar update).
Regarding Claim 3, Aggarwal further teaches determining, before sending the grammar to the client terminal, that the client terminal is configured to perform a function using the grammar in an offline state in which the client terminal is not connected to the computer (see Fig.2A (128), Fig.2B and Col.12, Line 9-45, updating grammar at the client device for use without connection to the server),
wherein sending the grammar to the client terminal is conditioned upon the client terminal being configured to perform the function using the grammar in the offline state (see Fig.2A (128), Fig.2B and Col.12, Line 9-45, updating grammar at the client device for use without connection to the server).
Regarding Claim 4, Aggarwal further teaches wherein sending the grammar to the client terminal includes sending other grammars belonging to a domain to which the grammar belongs (see Fig.3 (350) and Col.10, Line 64 – Col.11, Line 9, multiple grammars associated with a user command).
Regarding Claim 11, Aggarwal teaches an information system (see Fig.2A and Col.6, Line 20-21), comprising:
a client terminal (see Fig.2A (105) and Col.6, Line 21-23);
and a server apparatus sending a response to a query input from the client terminal (see Fig.2A (121,118a,133) and Col.10, Line 21-41),
wherein the server apparatus includes one or more processors to perform natural language interpretation of the input query using a grammar (see Fig.2A (117), Fig.3 (320) and Col.9, Line 6-10),
and wherein the one or more processors sends the grammar to the client terminal (see Fig.2A (124,126), Fig.3 (350) and Col.12, Line 9-14).
Regarding Claim 12, Aggarwal teaches wherein the client terminal comprises a computer readable medium storing instructions to perform a method (see Fig.2A (105), Col.4, Line 40-45 and Col.6, Line 20-21), comprising:
sending a first query to a server apparatus (see Fig.2A (112,112b,116), Fig.4 (410,420) and Col.15, Line 50-65);
receiving a grammar, from the server apparatus, used for natural language interpretation of the first query (see Fig.2A (115,126,128), Fig.4 (430) and Col.16, Line 3-17);
storing the received grammar in a memory (see Fig.2A, (115,128), Fig.4 (430) and Col.12, Line 9-22);
receiving input of a second query (see Fig.4 (440) and Col.16, Line 30-40);
and performing, when the computer is not connected to the server apparatus, natural language interpretation of the second query using the grammar (see Fig.2B, Fig.4 (450,460,470) and Col.16, Line 41-61).
Regarding Claim 13, Aggarwal further teaches receiving input of a query (see Fig.2A (112) and Col.6, Line 40-45);
performing, when the computer is not connected to the server apparatus, natural language interpretation of the query (see Fig.2A (128) and Col.6, Line 45-62);
determining that natural language interpretation of the query fails (see Fig.2A (123), Col.7, Line 1-11 and Col.7, Line 36-47, the server is needed to disambiguate untrained query);
storing the third query in the memory (see Fig.2A (105), Col.4, Line 40-45 and Col.6, Line 49-62);
and sending, in response to the failure, when the computer is connected to the server apparatus, the third query to the server apparatus (see Fig.2A (105,114,160), Col.8, Line 1-7 and Col.8, Line 24-35).
Regarding Claim 14, Aggarwal teaches receiving data related to the first query (see Fig.2A (115,126,128), Fig.4 (430) and Col.16, Line 3-17); storing the data related to the first query in memory (see Fig.2A, (115,128), Fig.4 (430) and Col.12, Line 9-22); and acquiring a response to the second query using the data related to the first query (see Fig.2B, Fig.4 (450,460,470) and Col.16, Line 41-61).
Regarding Claim 21, Aggarwal teaches a client terminal (see Fig.2A (105) and Col.4, Line 40-45), comprising:
one or more processors (see Fig.2A (105) and Col.4, Line 40-45);
and a memory storing a program (see Fig.2A (105) and Col.4, Line 40-45), when executed by one or more processors, causing the client terminal to perform the method of:
sending a first query to a server apparatus (see Fig.2A (112,112b,116), Fig.4 (410,420) and Col.15, Line 50-65);
receiving a grammar, from the server apparatus, used for natural language interpretation of the first query (see Fig.2A (115,126,128), Fig.4 (430) and Col.16, Line 3-17);
storing the received grammar in a memory (see Fig.2A, (115,128), Fig.4 (430) and Col.12, Line 9-22);
receiving input of a second query (see Fig.4 (440) and Col.16, Line 30-40);
and performing, when the computer is not connected to the server apparatus, natural language interpretation of the second query using the grammar (see Fig.2B, Fig.4 (450,460,470) and Col.16, Line 41-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 11,170,762 B2) in view of Hosabettu (US Patent 10,402,491 B2).
Regarding Claim 5, Aggarwal teaches sending the grammar to the client terminal (see Fig.2A (124,126), Fig.3 (350) and Col.12, Line 9-14), but fails to teach counting a number of times that the grammar is used in natural language interpretation of queries from the client terminal, wherein sending the grammar to the client terminal is conditioned upon the counted number exceeding a threshold.
Hosabettu, however, teaches counting a number of times an unknown or unresolved word relating to a domain is input and determining whether the number exceeds a threshold (see Fig.2 (208) and Col.5, Line 63 – Col.6, Line 12).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the steps for counting a number of times that the grammar is used in natural language interpretation of queries from the client terminal, and sending the grammar to the client terminal based on the counted number exceeding a threshold. The motivation would be to learn new keywords relating to a domain, and storing the new keywords at the client device for identifying a domain when processing future user queries.
Regarding Claim 6, the rationale provided for the rejection of Claim 5 is incorporated herein.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 11,170,762 B2) in view of Zhang et al. (US Patent 11,081,108 B2).
Regrading Claim 7, Aggarwal teaches the method of Claim 1 but fails to teach predicting, based on the input query, a type of data needed to respond to a future query; and sending data of that type to the client terminal.
Zhang, however, teaches predicting a type of data needed to respond to future queries by establishing preset word combinations representing query intents (see Col.3, Line 37-60, slot-value information).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the steps for predicting, based on the input query, a type of data needed to respond to a future query; and sending data of that type to the client terminal. The motivation would be to store preset word combinations representing query intents at the client device for future processing of user queries.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 11,170,762 B2) in view of Zhang et al. (US Patent 11,081,108 B2), and in further view of Greenberg et al. (US Pub. 2019/0222672 A1).
Regrading Claim 8, Aggarwal and Zhang teach the method of Claim 1 but fail to teach sending a time-to-live of a data type.
Greenberg, however, teaches attaching a time-to-live information to a data content (see paragraphs [0046-0047]), wherein the time-to-live information indicates a time period for which the data content is valid for processing (see paragraphs [0046-0047]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the step for sending a time-to-live of a data type. The motivation would be to set a time period for which a data type corresponding to a user’s query is valid for processing.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 11,170,762 B2) in view of Jagatheesan et al. (US Patent 9,305,554 B2).
Regarding Claim 9, Aggarwal teaches wherein the query input from the client terminal includes speech audio (see Fig.2A (112) and Col.6, Line 40-45), but fails to teach training a speech recognition model personalized to a user of the client terminal by using utterances of the user; and sending the trained speech recognition model to the client terminal.
Aggarwal, however, teaches enabling a speech recognizer of the client device to be trained wit personalized voice commands using updated grammar received from a server device (see Fig.2A (124,126), Fig.3 (350), Col.6, Line 14-19 and Col.12, Line 9-14).
Jagatheesan teaches training a personalized language model with grammar that a speaker is expected to use and sending the personalized model to a local device (see Col.11, Line 62 – Col.12, Line 12).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the steps for training a speech recognition model personalized to a user of the client terminal by using utterances of the user; and sending the trained speech recognition model to the client terminal. The motivation would be to utilize a personalized language model trained with words and grammar that the user is expected to use.
Regarding Claim 18, Aggarwal teaches wherein the receiving of the second query includes receiving input of speech (see FIG.4 (450) and Col.16, Line 41-48); and performing, when the computer is not connected to the server apparatus, speech recognition of the input speech using an updated grammar (see Fig.2B, Fig.4 (450,460,470) and Col.16, Line 41-61), but fails to teach receiving, from the server apparatus, a speech recognition model trained to be personalized to a user of the computer.
Aggarwal, however, teaches enabling a speech recognizer of the client device to be trained wit personalized voice commands using updated grammar received from a server device (see Fig.2A (124,126), Fig.3 (350), Col.6, Line 14-19 and Col.12, Line 9-14).
Jagatheesan teaches training a personalized language model with grammar that a speaker is expected to use and sending the personalized model to a local device (see Col.11, Line 62 – Col.12, Line 12).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the step for receiving, from the server apparatus, a speech recognition model trained to be personalized to a user of the computer. The motivation would be to utilize a personalized language model trained with words and grammar that the user is expected to use.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 11,170,762 B2) in view of Greenberg et al. (US Pub. 2019/0222672 A1).
Regarding Claim 15, Aggarwal teaches the method of Claim 12 but fail to teach wherein the data related to the first query includes metadata indicating a time-to-live, and wherein the method further comprises deleting the data related to the first query from the memory after time-to-live is expired.
Greenberg, however, teaches attaching a time-to-live information to a data content (see paragraphs [0046-0047]), wherein the time-to-live information indicates a time period for which the data content is valid for processing (see paragraphs [0046-0047]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the steps for including metadata indicating a time-to-live, and deleting the data related to the first query from the memory after time-to-live is expired. The motivation would be to set a time period for which the user’s query is valid for processing.
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 11,170,762 B2) in view of Kim et al. (US Patent 11,217,241 B2).
Regarding Claim 16, Aggarwal teaches the method of Claim 12 but fails to teach acquiring positional information of the computer, wherein the performing of the natural language interpretation of the second query includes selecting a grammar to be used from one or more grammars in memory based on the positional information.
Kim, however, teaches a server configured to obtain a user’s voice command and positional information from a user device in order to obtain context information relating to the user’s voice command (see Fig.3 (380,391) and Col.18, Line 52 – Col.19, Line 7, user device location information).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the steps for acquiring positional information of the computer, and selecting a grammar to be used from one or more grammars in memory based on the positional information. The motivation would be to obtain context or situational information relating to a user’s query for a more accurate query interpretation.
Regarding Claim 17, Aggarwal teaches the method of Claim 12 but fails to teach acquiring time information indicating a time when the second query is input, wherein the performing of the natural language interpretation of the second query includes selecting a grammar to be used from one or more grammars in memory based on the time information.
Kim, however, teaches a server configured to obtain a user’s voice command and time information from a user device in order to obtain context information relating to the user’s voice command (see Fig.3 (380,391) and Col.18, Line 52 – Col.19, Line 7, user device location information).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the steps acquiring time information indicating a time when the second query is input, and selecting a grammar to be used from one or more grammars in memory based on the time information. The motivation would be to obtain context or situational information relating to a user’s query for a more accurate query interpretation.
Regarding Claim 19, Aggarwal teaches receiving, when the computer is connected to a server apparatus, input of a first query (see Fig.2A (112), Fig.4 (410) and Col.15, Line 54-60);
sending the first query to the server apparatus (see Fig.4 (420) and Col.15, Line 61 – Col.16, Line 2);
receiving, from the server apparatus, a response to the first query (see Fig.2A (133), Fig.4 (430), Col.10, Line 21-41 and Col.16, Line 3-24);
and receiving, when the computer is not connected to the server apparatus, input of a second query (see Fig.4 (440) and Col.16, Line 30-40).
Aggarwal fails to teach storing the second query in a memory together with time information indicating a time when the second query is input; and sending, when the computer is connected to the server apparatus, the second query to the server apparatus together with the time information.
Kim, however, teaches a server configured to obtain a user’s voice command and time information from a user device in order to obtain context information relating to the user’s voice command (see Fig.3 (380,391) and Col.18, Line 52 – Col.19, Line 7).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the steps for storing the second query in a memory together with time information indicating a time when the second query is input; and sending, when the computer is connected to the server apparatus, the second query to the server apparatus together with the time information. The motivation would be to obtain context or situational information relating to a user’s query for a more accurate query interpretation.
Regarding Claim 20, Aggarwal teaches receiving, when the computer is not connected to the server apparatus, input of a second query (see Fig.4 (440) and Col.16, Line 30-40), but fails to teach storing the second query in memory together with positional information of the computer at the time when the computer receives the input of the second query; and sending the second query with the positional information to the server apparatus.
Kim, however, teaches a server configured to obtain a user’s voice command and positional information from a user device in order to obtain context information relating to the user’s voice command (see Fig.3 (380,391) and Col.18, Line 52 – Col.19, Line 7, user device location information).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Aggarwal’s method the steps for storing the second query in memory together with positional information of the computer at the time when the computer receives the input of the second query; and sending the second query with the positional information to the server apparatus. The motivation would be to obtain context or situational information relating to a user’s query for a more accurate query interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohamad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672